Citation Nr: 9908344	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-11 497	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service-connected traumatic 
arthritis of the lumbar and dorsal spine.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

The veteran represented by:  Jeffrey J. Wood, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his daughter


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1998, on appeal of an October 1993 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA Regional Office (RO).  In the October 1993 
decision, the RO denied service connection for a left hip 
disorder on a direct basis and a total disability rating 
based on individual unemployability.  In March 1996, the 
Board denied the benefits sought.  The veteran duly appealed 
to United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court).

Pursuant to the parties' joint motion for remand, in June 
1997 the Court remanded the veteran's claim of entitlement to 
service connection for a left hip disorder, secondary to 
service-connected traumatic arthritis of the lumbar and 
dorsal spine, and his claim of entitlement to a total rating 
based on individual unemployability.  The Court's remand was 
based upon the parties' agreement that the veteran had raised 
a claim of secondary service connection that had been raised 
but not adjudicated.  The issue of entitlement to service 
connection for a left hip disability on a direct basis was 
dismissed by agreement of the parties.

In March 1998, the Board remanded to the RO the veteran's 
claims of entitlement to service connection for a left hip 
disorder on a secondary basis and a total rating based on 
individual unemployability.  The Board remand called for 
review of the veteran's medical records by an orthopedic 
specialist, followed by readjudication of the two issues 
remaining on appeal. 

The orthopedic review was completed in April 1998.  In a May 
1998 Supplemental Statement of the Case, the RO denied the 
veteran's claims.  The case was returned to the Board.  In 
December 1998, the Board obtained an expert medical opinion.  
In March 1999, counsel for the veteran notified the Board of 
the veteran's death the preceding month.
    

FINDINGS OF FACT

1.  The veteran case served on active duty from May 1944 to 
January 1946.

2.  On March 1, 1999 the Board was notified by counsel for 
the veteran that the veteran died in February 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the veteran's 
claims.  38 U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.§ 
20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in February 1999, during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

The Court has held that 38 C.F.R. § 20.1302, which permitted 
the Board to complete action on issues properly before it at 
the time of the veteran's death, was invalid because it was 
not "in accordance with law," specifically the provisions 
in chapters 11, 13 and 51 of title 38, United States Code, as 
interpreted by the Court in Landicho v. Brown, 7 Vet. App. 42 
(1994) and upheld by the Federal Circuit in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed.Cir. 1996).  See Smith (Irma) v. 
Brown, 10 Vet. App. 330, 335 (1997).  Accordingly, the 
appropriate remedy in this instance is to vacate the 
underlying RO decisions from which the veteran appealed.  See 
Smith, 10 Vet. App. at 334; Landicho, 7 Vet. App. at 54-55.  
Accordingly, the October 1993 and May 1998 decisions of the 
RO will be vacated to the extent that such denied the 
benefits sought here on appeal, namely entitlement to service 
connection for a left hip disorder, claimed as secondary to 
service-connected traumatic arthritis of the lumbar and 
dorsal spine, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The RO is directed to vacate its October 1993 rating decision 
of to the extent that it denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability and the May 1998 decision which denied 
service connection for a left hip disorder on a secondary 
basis, and all subsequent rating decisions which addressed 
these issues during the pendency of the appeal. The appeal is 
dismissed.  


	
		
Barry F. Bohan
Member, Board of Veterans' Appeals



 

- 1 -
